EX-10.1

EXECUTION COPY

SHARE PURCHASE AGREEMENT

This Share Purchase Agreement (the “Agreement”) is made as of November 26, 2007,
by and between ARP BioMed, Ltd., a limited liability company incorporated under
the laws of the State of Israel, with its business address for purposes hereof
at 50 Dizingoff Street, Migdal Al, Tel Aviv, 64322 (“Seller”), and GammaCan
International, Inc., a corporation incorporated under the laws of the State of
Delaware, with its business address for purposes hereof at 39 Jerusalem Street,
Kiryat Ono, 55423, Israel (the “Purchaser”). Each of Seller and Purchaser is
herein referred to as a “Party”, and collectively, the “Parties”.

WHEREAS:

     A. GammaCan Ltd. (the “Company”) is a limited liability company
incorporated under the laws of the State of Israel, and a subsidiary of
Purchaser.

     B. On June 11, 2004, Seller and the Company entered into that certain Sale
of Intellectual Property Agreement, a copy of which is attached hereto as
Exhibit A (the “IP Agreement”), pursuant to which, among other things, Seller
sold to the Company all of its intellectual property rights in consideration of
the issuance of shares in the Company.

     C. The Company’s authorized share capital is NIS 100,000, divided into
10,000,000 Ordinary Shares, par value NIS 0.01 each (“Shares”). Following the
closing under the IP Agreement, 100,000 Shares of the Company are issued and
outstanding, of which the Purchaser holds 87,500 Shares and the Seller holds
12,500 Shares.

     D. Seller wishes to sell to the Purchaser all of its Shares in the Company
in consideration of the issuance of shares and warrants to purchase shares of
the Purchaser, as set forth herein, and Purchaser is interested in purchasing
all of the Seller’s Shares in the Company in consideration of the issuance of
shares and warrants to purchase shares of the Purchaser, as set forth herein,
all on the terms and conditions set forth herein.

     E. The Parties wish to set forth in writing their agreement in connection
with such transaction.

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:

1.     

Sale and Purchase of Shares; Issuance of Shares and Warrant

    1.1.     

Subject only to the Closing (as defined herein) and the other terms and
conditions herein, Seller hereby sells and transfers to the Purchaser 12,500
Ordinary Shares, par value NIS 0.01 each (the “Purchased Shares”) in
consideration of the issuance and delivery to the Seller, at the Closing, of:

     1.1.1.     

2,697,535 shares (the “Issued Shares”) of Common Stock, par value US$ 0.0001 per
share, of the Purchaser (the “Common Stock”), which constitute 3.71% of the
outstanding Common Stock on a fully diluted basis as of the date hereof; and

 

--------------------------------------------------------------------------------



- 2 -

  1.1.2.     

A Warrant, in the form and on the terms set forth in the Warrant Certificate
attached hereto in Exhibit B-1 (the “Warrant”), to acquire up to 1,123,973
shares of Common Stock, par value US$ 0.0001 per share of the Purchaser, at an
exercise price per share equal to the Fair Market Value (as hereinafter
defined). For purposes hereof, the term “Fair Market Value” shall mean the
average last sales price of such Common Stock on each of the sixty trading days
prior to the date hereof. Assuming the exercise in full of the Warrants, the
Seller shall hold, together with the Issued Shares, 5.18% of the outstanding
Common Stock on a fully diluted basis as of the date hereof.

    1.1.3.     

A Warrant, in the form and on the terms set forth in the Warrant Certificate
attached hereto in Exhibit B-2 (the “Additional Warrant”), to acquire up to
449,589 shares of Common Stock, par value US$ 0.0001 per share of the Purchaser,
at an exercise price per share equal to the Fair Market Value. Assuming the
exercise in full of the Additional Warrants, the Seller shall hold, together
with the Issued Shares and the Warrants, 5.75% of the outstanding Common Stock
on a fully diluted basis as of the date hereof.

  1.2.     

Seller confirms that the issuance of the Issued Shares, the Warrant, and the
Additional Warrant shall be the sole, full, complete and final consideration
which Seller is entitled to in connection with the transactions contemplated
hereunder, and Seller shall not be entitled to any additional consideration or
payment in connection with the transactions contemplated hereunder.

  1.3.     

Seller shall pay all taxes, and be solely and exclusively responsible for all of
Seller’s tax consequences, arising in connection with the sale of the Purchased
Shares. Seller will indemnify the Purchaser against and hold it harmless from
any liability for such tax liability, including any interest or penalty thereon.
Further, Seller undertakes to provide to the Purchaser a specific ruling from
the Israeli Tax Authority providing for an exemption from withholding or
deducting at source any tax in connection with the transactions contemplated
hereunder (“Ruling”), such Ruling to be in form and substance reasonably
satisfactory to Purchaser, with no imposition of any responsibility or burden on
Purchaser other than as shall be expressly agreed by Purchaser in its sole
discretion. Seller understands and acknowledges that, notwithstanding a Closing
hereunder, the Purchased Shares, the Warrant, and the Additional Warrant shall
not be issued to the Seller in the absence of such Ruling. Prior to applying for
a Ruling, Seller shall consult and coordinate with Purchaser all activities
regarding the preparation and filing of the request for such Ruling and all
submissions that may be necessary or desirable in connection therewith.

  1.4.     

Purchaser shall pay all taxes, and be solely and exclusively responsible for all
Purchaser’s tax consequences, arising in connection with the transaction
detailed hereunder. Purchaser will indemnify the Seller against and hold it
harmless from any liability for such tax liability of Purchaser, including any
interest or penalty thereon.

 

--------------------------------------------------------------------------------



- 3 -

2.     

Conditions to Closing. This closing of the transaction contemplated hereby (the
“Closing”) shall take place at the law offices of Israeli counsel to the
Purchaser, Ori Rosen & Co., 1 Azrieli Center, Tel Aviv 67021, Israel, at 17:00
on the fifth business day following the satisfaction of the conditions set forth
herein, or at such other time and place as the Parties may agree.

   

At the Closing, the following transactions shall occur simultaneously (no
transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered):

    2.1.     

Seller shall deliver to the Purchaser the following documents:

     2.1.1.     

A resolution of the Board of Directors of the Seller, in the form of Exhibit C,
(i) approving the execution, delivery and performance by the Seller of this
Agreement, (ii) without limiting the generality of the foregoing, approving the
transfer of the Purchased Shares from Seller to the Purchaser on the terms set
forth herein, and (iii) approving the execution, delivery and performance by the
Seller of IP Agreement Amendment (as such term is defined below);

     2.1.2.     

A resolution of the Shareholders of the Seller, in the form of Exhibit D,
approving the resolution of the Board of Directors of the Seller set forth
above;

     2.1.3.     

The Share Certificate issued by the Company in the name of Seller, reflecting
the Purchased Shares, and a share transfer deed transferring the Purchased
Shares to the Purchaser, duly executed by the Seller;

     2.1.4.     

A compliance certificate, in the form of Exhibit E, duly executed by an officer
of the Seller and dated the date of the Closing, in a form acceptable to the
Purchaser;

     2.1.5.     

A certificate of exemption, or the Ruling, as set forth in Section 1.3;

     2.1.6.     

The Amendment to Sale of Intellectual Property Agreement in the form on Exhibit
F hereto (the “IP Agreement Amendment”), duly executed by the Seller.

     2.1.7.     

A lock-up agreement, in the form of Exhibit G, duly executed by the Seller.

      2.2.     

Purchaser shall deliver to the Seller the following documents:

     2.2.1.     

A resolution of the Board of Directors of the Purchaser, in the form of Exhibit
H, (i) approving the execution, delivery and performance by the Purchaser of
this Agreement, and (ii) without limiting the generality of the foregoing,
approving the issuance of the Issued Shares, the Warrant and the Additional
Warrant to the Seller;

 

--------------------------------------------------------------------------------



- 4 -

  2.2.2.     

A duly executed Share Certificate issued by the Purchaser in the name of Seller,
reflecting the Issued Shares, duly executed by the Purchaser;

    2.2.3.     

The Warrant attached in Exhibit B-1, duly executed by the Purchaser;

    2.2.4.     

The Additional Warrant attached in Exhibit B-2, duly executed by the Purchaser;

    2.2.5.     

A compliance certificate, in the form of Exhibit I, duly executed by an officer
of the Purchaser and dated the date of the Closing, in a form reasonably
acceptable to the Seller; and

    2.2.6.     

The IP Agreement Amendment duly executed by the Purchaser.

    2.2.7.     

A duly executed registration rights agreement (the “Registration Agreement”), in
the form of Exhibit J.

  2.3.     

The obligation of the Seller to consummate the Closing is subject to the
satisfaction or waiver by the Seller of the following conditions:

    2.3.1.     

Purchaser shall have performed all of its obligations hereunder required to be
performed on or prior to the Closing.

    2.3.2.     

The representations and warranties of the Purchaser contained in this Agreement
at the time of its execution and delivery and in any agreement, document,
certificate or other writing delivered by the Purchaser pursuant hereto shall be
true at and as of the Closing, as if made at and as of such date.

    2.3.3.     

Seller shall have received all Closing documents listed in this Agreement duly
executed, all in form and substance reasonably satisfactory to the Seller.

    2.3.4.     

No provision of any applicable law or regulation and no judgment, injunction,
order or decree shall prohibit or materially alter the consummation of the
Closing. No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall have been instituted or be pending.

  2.4.     

The obligation of the Purchaser to consummate the Closing is subject to the
satisfaction or waiver by the Purchaser of the following conditions:

    2.4.1.     

Seller shall have performed all of its obligations hereunder required to be
performed on or prior to the Closing.

    2.4.2.     

The representations and warranties of the Seller contained in this Agreement at
the time of its execution and delivery and in any agreement, document,
certificate or other writing delivered by the

 

--------------------------------------------------------------------------------



- 5 -

     

Seller pursuant hereto shall be true at and as of the Closing, as if made at and
as of such date.

      2.4.3.     

Purchaser shall have received all Closing documents listed in this Agreement
duly executed, and any other documents that it may reasonably request, all in
form and substance reasonably satisfactory to the Purchaser.

     2.4.4.     

No provision of any applicable law or regulation and no judgment, injunction,
order or decree shall prohibit or materially alter the consummation of the
Closing. No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing shall have been instituted or be pending.

    2.4.5.   

The Seller shall have received the Ruling, which Ruling shall be in form and
substance reasonably satisfactory to Purchaser, with no imposition of any
responsibility or burden on Purchaser other than as shall be expressly agreed by
Purchaser in its sole discretion.

  3.     

Representations and Warranties of Seller. Seller represents and warrants to the
Purchaser, and acknowledges that the Purchaser is entering into this Agreement
in reliance thereon, that, as of the date hereof and as of the date of the
Closing:

    3.1.     

Seller has the full power and authority to execute and perform this Agreement.
This Agreement constitutes the valid and binding obligation of the Seller,
enforceable against Seller in accordance with its terms.

    3.2.     

The execution and performance by Seller of this Agreement do not conflict with,
or result in a breach or violation of, any agreement, judgment, order, laws or
regulations applying to Seller, and do not require the consent or approval of
any person, which consent or approval has not been obtained prior to the date
hereof.

    3.3.     

Seller is the lawful owner of the Purchased Shares, and upon sale and delivery
of the Purchased Shares, as provided herein, Seller shall convey to the
Purchaser good and marketable title to the Purchased Shares, free and clear of
any and all liens, encumbrances, claims, restrictions, options, proxies or other
agreements of any kind whatsoever (collectively, “Liens”). The Seller has no
other securities of any type or nature whatsoever in the Company.

    3.4.     

Seller understands that the Issued Shares, the Warrant, the Additional Warrant,
and any shares of the Purchaser issued as a result of the exercise of the
Warrant or the Additional Warrant (collectively, the “Purchaser’s Securities”)
are characterized as “restricted securities” under the federal securities laws,
since the Purchaser’s Securities are being acquired from the Purchaser in a
transaction not involving a public offering, and that under such laws and
applicable regulations, and without limiting the agreements between the Parties
in Section 5 below, the Purchaser’s Securities may be resold without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), only in certain limited circumstances, or based on an

 

--------------------------------------------------------------------------------



- 6 -

 

exemption from registration. Seller understands that, except as otherwise
provided in, and solely to the extent specified in, the Registration Agreement,
the Purchaser has no obligation to file a registration statement under the
Securities Act for the Purchaser’s Securities, and that except as otherwise
provided herein, the Seller has no obligation to otherwise assist Seller in
complying with any exception from registration. Seller represents that it is
familiar with Rule 144 promulgated under the Securities Act and understands the
resale limitations imposed thereby and by the Securities Act.

  3.5.     

Seller will be acquiring the Purchaser’s Securities for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part, in violation of the Securities Act, and no other person has a direct or
indirect beneficial interest in such Purchaser’s Securities or any portion
thereof. Further, Seller does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Purchaser’s Securities or any
part thereof.

  3.6.     

Seller is not acquiring the Purchaser’s Securities as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by
person previously not known to Seller.

  3.7.     

Seller has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of the prospective investment in
the Purchaser’s Securities. Seller is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act. Seller has not been
organized for the purpose of acquiring the Shares. Seller has been provided an
opportunity for a reasonable period of time prior to the date hereof to obtain
information concerning the Purchaser and all other information, to the extent
the Purchaser possesses such information or can acquire it without unreasonable
effort or expense. Without derogating from Purchaser’s representations in
Section 4 below, Seller confirms that it has carefully reviewed all of the
Purchaser’s filings (the “Purchaser SEC Filings”) under the Securities Act and
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Seller is
not relying on the Purchaser or its affiliates or agents with respect to
economic considerations involved in this investment. Seller has relied solely on
its own advisors.

  3.8.     

No representations or warranties have been made to Seller by the Purchaser, or
any officer, employee, agent, affiliate or subsidiary thereof, other than the
representations of the Purchaser contained herein, and Seller is not relying
upon any representations other than those contained herein.

  3.9.     

Seller understands that the Purchaser’s Securities are being offered in reliance
on an exemption from the registration requirements of United States federal and
state securities laws under Regulation D promulgated under the Securities Act of
1933, and that the Purchaser is relying upon the truth and accuracy of

 

--------------------------------------------------------------------------------



- 7 -

  the representations, warranties, agreements, acknowledgments and
understandings of Seller set forth herein in order to determine the
applicability of such exemptions and the suitability of Seller to acquire the
Purchaser’s Securities. Seller realizes that the basis for the exemption may not
be present if, notwithstanding such representations, Seller has in mind merely
acquiring the Purchaser’s Securities for a fixed or determinable period in the
future, or for a market rise, or for sale if the market does not rise. In this
regard, Seller represents, warrants and agrees that:         3.9.1.    Seller
will offer, sell, pledge or otherwise transfer the Purchaser’s Securities only
pursuant to registration under the Securities Act or an available exemption
therefrom, in accordance with all applicable state and foreign securities laws
and subject to the provisions of this Agreement. Notwithstanding the above, the
Seller may at any time transfer any of the Issued Shares, the Warrant the
Additional Warrant, and the shares resulting from the exercise of the Warrant or
the Additional Warrant to its shareholders and by the Seller’s shareholders to
their respective Permitted Transferees, provided that such shareholders agree to
be bound by the provisions set forth herein, in the Lock-Up Agreement,
Registration Rights Agreement, the Warrant, and the Additional Warrant.        
  The term “Permitted Transferee” shall mean (i) in the case of transfers from a
shareholder to any other entity which controls, is controlled by or is under
common control with, such shareholder, and as to any shareholder which is a
general or limited partnership, assignments and transfers to its partners and to
affiliated partnerships managed by the same management company or managing
general partner or by an entity which controls, is controlled by, or is under
common control with, such management company or managing general partner, (ii)
in the case of transfers from a shareholder who is a trustee to its
beneficiaries or an alternate trustee for the same beneficiaries, and (iii) in
the case of transfers from an individual, to such person’s spouse, siblings,
ancestors and descendants, any spouse of such sibling, ancestors or descendants,
or any trust for the benefit of such person, provided, in each case, that each
Permitted Transferees is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act of 1933, as amended.         3.9.2. Each
certificate representing the Purchaser’s Securities shall be endorsed with
substantially the following legend, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:          
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1)
A

 

--------------------------------------------------------------------------------



- 8 -

  
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THESE SECURITIES, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES, AS APPLICABLE,
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS..”
    3.10.     

Seller consents to the Purchaser making a notation on its records or giving
instructions to any transfer agent of the Purchaser in order to implement the
restrictions on transfer of the Purchaser’s Securities set forth herein.

    3.11.     

Seller understands that an investment in the Purchaser’s Securities is a
speculative investment which involves a high degree of risk. Seller is aware
that no federal or state agency has (i) made any finding or determination as to
the fairness of this investment, (ii) made any recommendation or endorsement of
the Purchaser’s Securities or the Purchaser, or (iii) guaranteed or insured any
investment in the Purchaser’s Securities or any investment made by the
Purchaser.

    3.12.     

Seller understands there is a substantial risk of further dilution on the
Purchaser’s shares.

  4.     

Representations and Warranties of the Purchaser. Purchaser hereby represents and
warrants to the Seller, and acknowledges that the Seller is entering into this
Agreement in reliance thereon, that as of the date hereof and as of the date of
the Closing:

    4.1.     

The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

    4.2.     

Purchaser has the full power and authority to execute, deliver and perform this
Agreement. The execution and delivery by the Purchaser of this Agreement, and
the consummation by the Purchaser of the transactions contemplated hereby, have
been duly authorized by all requisite corporate action. This Agreement
constitutes the valid and binding obligation of Purchaser, enforceable against
it in accordance with its terms.

    4.3.     

The execution, delivery and performance by Purchaser of this Agreement do not
conflict with, or result in a breach or violation of, any agreement, judgment,
order, laws or regulations applying to the Purchaser, and do not require the
consent or approval of any person, which consent or approval has not been
obtained prior to the date hereof.

 

--------------------------------------------------------------------------------



- 9 -

4.4.     

The authorized capital stock of the Purchaser consists of (a) 100,000,000 shares
of common stock, par value $0.0001 per share, which 44,958,917 shares are issued
and outstanding, and 20,000,000 shares of preferred stock, par value $0.0001 per
share, none of which is outstanding. Options and warrants exercisable for an
aggregate of 25,062,558 shares of Common Stock are outstanding at the date
hereof, as described in the SEC Filings. The Purchaser SEC Filings describe in
all material respects the options and warrants to acquire shares of common stock
of the Purchaser outstanding at the date hereof. Except as stated above, there
are no outstanding options, warrants or agreements or rights to acquire shares
of the Purchaser. Assuming that the representations of the Sellers set forth in
Section 3 above are true and correct, the offer, sale and issuance of the shares
of Purchaser’s Securities shall be exempt from the registration requirements of
Section 5 of the Securities Act. The Purchaser has complied with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Purchaser’s Securities.

  4.5.     

The Issued Shares, when issued and allotted, will be duly authorized, validly
issued, fully paid, non-assessable, and free of any preemptive rights, will be
issued free and clear of any Liens, other than as provided under applicable
securities laws, and will be duly registered in the Purchaser’s stock ledger.
Each of the Warrant and the Additional Warrant, when issued, will be duly
authorized, validly issued, non-assessable, and free of any preemptive rights,
will be issued free and clear of any Liens, other than as provided under
applicable securities laws, and will be duly registered in the Purchaser’s
warrant register. When issued, the shares resulting from the exercise of the
Warrant or the Additional Warrant, as applicable, will be duly authorized,
validly issued, fully paid, non-assessable, and free of any preemptive rights,
will be issued free and clear of any Liens, other than as provided under
applicable securities laws, and will be duly registered in the Purchaser’s stock
ledger.

  4.6.     

As of the date of the Closing, all documents, reports and/or press releases
which Purchaser is required to file or submit under any applicable securities
and/or stock exchange law, rule or regulation, as amended or supplemented, if
applicable (including the Exchange Act and the Securities Act) have been filed
in a timely manner and have (a) complied in all material respects with the
applicable requirements of any such law, rule or regulation, and (b) did not
contain any untrue statements of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

 

--------------------------------------------------------------------------------



- 10 -

5.     

Additional Agreement of the Parties.

    5.1.     

Rule 144 Benefits. With a view to making available the benefits of Rule 144
under the Securities Act (or similar rule then in effect) available to the
Seller, the Purchaser shall:

     5.1.1.     

Use best efforts to make and keep available adequate current public information
with respect to the Purchaser within the meaning of Rule 144(c) under the
Securities Act (or similar rule then in effect);

     5.1.2.     

Furnish to the Seller upon request (i) a written statement by the Purchaser as
to its compliance with the informational requirements of Rule 144(c) (or similar
rule then in effect) or (ii) a copy of the most recent annual or quarterly
report of the Purchaser and such other reports and documents filed with the
Securities and Exchange Commission as such holder may reasonably request in
availing itself of any rule or regulation of the Securities and Exchange
Commission allowing the Seller to sell any securities without registration;

     5.1.3.     

Comply with all other necessary filings and other requirements so as to enable
the Seller and any transferee thereof to sell the Purchaser’s Securities under
Rule 144 under the Securities Act (or similar rule then in effect); and

     5.1.4.     

Cooperate with the Seller to the extent reasonably necessary to enable the
Seller to dispose of the Purchaser’s Securities (or a portion thereof) pursuant
to Rule 144 or any similar law, rule or regulation.

  6.     

Miscellaneous.

    6.1.     

This Agreement, the preamble and all exhibits and schedules hereto constitute
the full and entire understanding and agreement between the Parties with regard
to the sale of Purchased Shares, and supersede, nullify and terminate all prior
agreements between the Parties with regard to such subject matter.

    6.2.     

No amendment of this Agreement shall be effective unless made in writing and
signed by or on behalf of each of the Parties.

    6.3.     

Any notice required or permitted hereunder shall be in writing and shall be sent
by registered mail, personal delivery or confirmed facsimile to the relevant
Parties hereto at the respective addresses set forth below (as may be changed by
each of the parties from time to time). Any notice shall operate and be deemed
to have been served, if personally delivered or sent by fax on the next
following business day, and if by registered mail, within three business days of
dispatch. Addresses of the parties for the purposes of this Agreement are as
follows:

 

--------------------------------------------------------------------------------



- 11 -

To the Seller:   ARP BioMed Ltd.     c/o Mr. Yair Aloni     12A Shbazi Street,
Neve Tzedek, Tel Aviv    
Telephone: +972-544234075
   
Facsimile: +972-3-5165276
      with a copy to (which shall not constitute service of     process on):    
  Yigal Arnon & Co.     1 Azrieli Center, Tel Aviv, 67021, Israel     Fax:
972-3-6087713    
Attn: Ms. Orly Tsioni, Adv.
  To the Purchaser:   GammaCan International, Inc.     39 Jerusalem Street    
Kiryat Ono, 55423, Israel     Fax: 011-972-3-635-6015    
Attn: Chief Executive Officer
      with a copy to (which shall not constitute service of     process on):    
 
Ori Rosen & Co., Law Offices
    1 Azrieli Center, Tel Aviv 67021, Israel     Fax: 972-3-6074701     Attn:
Mr. Ori Rosen, Adv.


                6.4.     

Each Party shall bear all costs and expenses related to this Agreement and the
performance of its obligations hereunder, including all tax consequences.

    6.5.     

Seller agrees not to make any announcement or publication of or in respect of
the existence or subject matter of this Agreement, and to keep the transaction,
this Agreement and the terms of this Agreement strictly confidential, and not to
disclose the same without the prior approval of the Purchaser (except insofar as
any statement is required by law or by the rules or regulations of any
recognized investment exchange). Purchaser shall be entitled to make
announcements and to publicize the existence or subject matter of this
Agreement, as required by applicable law or otherwise.

    6.6.     

This Agreement shall be governed by and construed in accordance with the laws of
the State of Israel. The Parties hereby irrevocably agree that the courts of Tel
Aviv shall have exclusive jurisdiction to settle any dispute that may arise out
of or in connection with this Agreement and agree to submit to the jurisdiction
of such courts.

    6.7.     

In no event will a Party be liable to the other Party, whether for breach of
contract, in tort or otherwise, for incidental, indirect, special or
consequential damages, such as loss of revenues, profits or business
opportunity.

 

--------------------------------------------------------------------------------



- 12 -

          6.8.     

If any provision of this Agreement is held invalid or unenforceable, such
invalidity or unenforceability shall not affect the other provisions of this
Agreement, and, to that extent, the provisions of this Agreement are intended to
be and shall be deemed severable.

    6.9.     

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns. No Party may assign its
respective rights and obligations hereunder, except that, subject to the
conditions and restrictions set forth herein, the Seller may assign this
Agreement to its individual shareholders, without the prior written consent of
the other Party. Any assignment in contravention of this provision shall be
void.

    6.10.     

This Agreement may be executed by the Parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the day and year first hereinabove written.

ARP BioMed, Ltd. GammaCan International, Inc. (Seller) (Purchaser)         /s/
Yair Aloni   /s/ Steven Katz By: Yair Aloni By: Steven Katz Its: Its: Chairman
of the Board and President



--------------------------------------------------------------------------------



- 13 -

List of Exhibits

  Exhibit Description       Exhibit A Sale of Intellectual Property Agreement,
dated as of June 11, 2004   Exhibit B-1 Form of Warrant   Exhibit B-2 Form of
Additional Warrant   Exhibit C Resolution of the Board of Directors of the
Seller   Exhibit D Resolution of the Shareholders of the Seller   Exhibit E
Officer’s Certificate of Seller with respect to Compliance   Exhibit F Amendment
to Sale of Intellectual Property Agreement   Exhibit G Lock-up Agreement
  Exhibit H Resolution of the Board of Directors of the Purchaser   Exhibit I
Officer’s Certificate of Purchaser with respect to Compliance   Exhibit J
Registration Rights Agreement


--------------------------------------------------------------------------------